Peters, C. J.
Section 40 of chapter 104 of the revised statutes provides as follows: “The writ of possession shall be issued in the name of the original demandant against the original tenant, although either or both are .dead; and when executed, it shall inure to the use and benefit of the demandant, or of the person who is then entitled to the premises under him, as if executed in the life-time of the parties.”
The casein hand involves the question whether the petitioner is entitled to have partition of certain premises, the title of his por*95tion of which was obtained through a mortgage and the foreclosure of the same. The foreclosure was effected by means of a real action and such subsequent steps as the statute requires to complete the proceeding. After judgment in the real action was granted and before execution was issued thereon one of the demandants died. Notwithstanding such death, however, a writ of possession was taken out in the names of the parties as they previously stood in the record, by virtue of the direction contained in the section of the statute above quoted, and afterwards, the first execution not having been used in its life-time, á second ’ execution was issued, on the application of the petitioner to the clerk, in the same manner as before. The respondent contends that the second or alias execution could not legally be obtained in such way. And this is the only.point which the case presents.
We can see no objection to the course pursued by the petitioner in procuring a foreclosure. Executions, in general, are issued upon final judgments as a matter of course. The judgment itself'is an. order or direction, that it be done. By the common law practice and by the acts of procedure in probably all the states, it is permissible to renew such executions from time to time. We do not perceive any difficulty in applying this rule of renewal in such cases as the present any more than in cases generally. If the present case be regarded as special even, still the general rule just as consistently applies, so far as affecting any proceedings of foreclosure. Section 140 of chapter 82, R. S., provides that “an alias or pluries execution may be issued within ten years after the day of the return of the preceding execution, and not afterwards.” This is general enough to authorize the alias execution in the proceedings in question here.
There might possibly be exceptions to an adherence to the rule after long delay in taking out a second execution, but no circumstances requiring any such exception appear in the present facts.

Exceptions overruled.